    Case
      Case
         1:19-cv-06798-ALC
            1:19-cv-06798 Document
                            Document
                                   3 5Filed
                                         Filed
                                            07/22/19
                                               07/23/19Page
                                                         Page
                                                            1 of
                                                               11of 1




7/23/2019                                              /S/ P. NEPTUNE
